Per Curiam.
We think the complaint is insufficient in failing to allege consideration or any facts from which it may be inferred or any contract which implies it. The rule of pleading is well settled. (National Citizens' Bank v. Toplitz, 178 N. Y. 464.) We can only guess what happened prior to the alleged undertaking of October 1, 1922. There is no basis for logical deduction. The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint within twenty days, etc. All concur. Present- — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave' to the plaintiff to serve an amended complaint upon payment of the costs of the motion and of this appeal.